Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
	This is a reply to the request for Continued Examination (RCE) filed on 03/08/2021, in which Claim(s) 1-6, 8-14 and 16-24 are presented for examination.
Claim(s) 7 and 15 is/are cancelled.
Claims 21-24 are newly added.

When making claim amendments, the applicant is encouraged to consider the references in their entireties, including those portions that have not been cited by the examiner and their equivalents as they may most broadly and appropriately apply to any particular anticipated claim amendments.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/08/2021 has been entered.

Response to Argument
Claim Rejections - 35 U.S.C. § 112:
Applicants’ arguments with respect to 112 1st paragraph with rejection of claim(s) 1-6, 8-14 and 16-17 have been fully considered and are not persuasive. Applicant’s cited paragraph 42 of the specification in teaching “wherein the identification information of the user of the first terminal is stored in the first terminal”; however, the specification only discloses that the user of the first terminal may pre-edit and store the identity information of the user of the first terminal. So the USER may edit and store the identity information of the user of the first terminal, but it does not show that it stored at the first terminal.

Claim Rejections - 35 U.S.C. § 102 and 35 U.S.C. § 103:
Applicants and The Examiner had an interview on 01/10/2021. During the interview, The Examiner suggested to clarify that (1) there are multiple whitelist, particularly each user have their own whitelist, and (2) in which the whitelist located at the user endpoint and not at the network; however, Applicant’s amendment does not cover these scopes. The claim clarify the whitelist belong to the second terminal, but there is still only one whitelist and the location in which the whitelist stored is still unclear.

Applicant’s argues Wright-Guccione combination does not teaches “wherein the whitelist of the user of the second terminal includes at least one user identifier authenticated by the user of the second terminal” and “adding, by the mobile switching center, the identifier of the user of the first terminal to the whitelist of the user of to the second terminal.”
The Examiner respectfully disagrees, if the caller is not in the whitelist entry, the caller can request to the callee to be added to their whitelist [Guccione; ¶68], the callee can approve the caller based on caller identifier or information, in which the network will add the caller identifier to the blacklist/whitelist per request [Guccione; ¶28, 37].
Similarly, Wright teaches in which the network MSC create a rule table of approve and rejected calls based on caller ID, and when new caller called, the callee can choice to put the caller on accept/reject, and the choice/request will be forward to the MSC, at which the MSC will add the caller ID to the whichever list suggested by the callee [Wright; 76-85].
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Applicants’ arguments with respect to claims rejected under prior art have been fully considered but they are not persuasive.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 8-14 and 16-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claims reciting “wherein the identification information of the user of the first terminal is stored in the first terminal”. The Specification does not clarify what is the “identification information” and that is stored in the first terminal.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-3, 6, 8-12, 14, 16-18 and 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wright et al. (Pub. No.: US 2009/0304167 A1; hereinafter Wright) in view of Guccione et al. (Pub. No.: US 2011/0265153 A1; hereinafter Guccione).
Regarding claim 1, Wright discloses a method for preventing nuisance call, wherein the method comprises:
receiving, by a mobile switching center, a call request of a first terminal for calling a second terminal (the server receive a call request which includes caller/device identifier [Wright; ¶81-94]);
obtaining, by the mobile switching center, identity information of the user of the first terminal (determine if the identifier is in the whitelist/rules to determine if the call is accept/reject [Wright; ¶81-94, 96-97]); and
in response to successful authentication on the identity information of the user of the first terminal, establishing, by the mobile switching center, a call link between the first terminal and the second terminal (link the call if the condition(s) are met [Wright; ¶81-94]).
, wherein the whitelist of the user of the second terminal includes at least one user identifier authenticated by the user of the second terminal;
in response to the mobile switching center determining that the identifier of the user of the first terminal is not in the whitelist of the user of the second terminal, authenticating, by the mobile switching center, identity information of the user of the first terminal and adding, by the mobile switching center, the identifier of the user of the first terminal to the whitelist of the user of to the second terminal; however, in a related and analogous art, Guccione teaches these features.
IN particular, Guccione teaches the switching center using the identifier of a subscriber A and compare it to the blacklist and whitelist. When the identifier is in neither of those lists, the switching center would request the subscriber A to very a PIN and validate the PIN of the subscriber A, if authenticated, then the subscriber A would connected to a subscriber B [Guccione; ¶69-77], if the caller is not in the whitelist entry, the caller can request to the callee to be added to their whitelist [Guccione; ¶68], in which the network will add the caller identifier to the blacklist/whitelist [Guccione; ¶28, 37]. It would have been obvious before the effective filing date of the claimed invention to modify Wright in view of Guccione to authenticate the first terminal when they are no in the whitelist with the motivation to authenticate the user and add them to the whitelist for faster authentication/connection in the future.
Similarly, Wright teaches in which the callee could create a rule table, and when new caller called, the callee can choice to put the caller on accept/reject, and the choice/request will 
Wright-Guccione combination discloses method for authentication user terminal based on whitelisting and PIN validation. Wright-Guccione combination does not explicitly using identity information stored at the first terminal; however, in a related and analogous art, O’Toole teaches this feature.
In particular, O’Toole teaches using local activities and social profile credentials at the user terminal to retrieves data from the server system to authenticate the local device and then stored access token at the local device in use for authentication [O’Toole; 1, 5 and associated text]. It would have been obvious before the effective filing date of the claimed invention to modify Wright-Guccione combination in view of O’Toole with the motivation to use local credential/Token for faster validation.

Regarding claim 2, Wright-Guccione-O’Toole combination discloses the method according to claim 1, wherein the authenticating, by the mobile switching center, identity information of the user of the first terminal comprises:
sending, by the mobile switching center, a request for obtaining the identity information of the user of the first terminal to the first terminal; and receiving the identity information sent by the first terminal (the caller device send the identifier to be validated [Wright; ¶81-94, 96-97], the caller send the PIN to be authenticate [Guccione; ¶69-77]). The motivation to authenticate the user and add them to the whitelist for faster authentication/connection in the future.

claim 3, Wright-Guccione-O’Toole combination discloses the method according to claim 1, wherein the authenticating, by the mobile switching center, identity information of the user of the first terminal comprises:
sending, by the mobile switching center, a request for obtaining the identity information of the user of the first terminal to a visitor location register (VLR) or a home location register (HLR) in a core network, wherein the register is configured to store the identity information of the user; and receiving the identity information of the user of the first terminal sent by the visitor location register or the home location register (the identity information includes the called device location and the location is factor in the rules to validated the caller [Wright; ¶59-67], the caller send the PIN to be authenticate [Guccione; ¶69-77]). The motivation to authenticate the user and add them to the whitelist for faster authentication/connection in the future.

Regarding claim 6, Wright-Guccione-O’Toole combination discloses the method according to claim 1, wherein the method further comprises:
in response to the authentication indicating that the obtained identity information of the user of the first terminal is invalid, rejecting the call request of the first terminal (rejecting all caller from particular identifier/location [Wright; ¶81-94, 96-97]).

Regarding claims 21 and 23, Wright-Guccione-O’Toole combination discloses the method according to claim 1, wherein the identity information of the user of the first terminal includes name information, nickname information, location information, or signature information of the user of the first terminal (name of subscribers, phone number, device identifier, etc., [Wright; ¶216]).

Regarding claims 22 and 24, Wright-Guccione-O’Toole combination discloses the method according to claim 1, wherein:
the user of the first terminal pre-edits and stores the identity information of the user of the first terminal; or
the user of the first terminal enters the identity information of the user of the first terminal after the mobile switching center sends a request to the first terminal to obtain the identity information of the user of the first terminal (the switching center would request the subscriber A to very a PIN and validate the PIN of the subscriber A [Guccione; ¶69-77]). The motivation to authenticate the user and add them to the whitelist for faster authentication/connection in the future.

The requirement of claims 8-12, 14, and 16-18 is substantially the same as rejected claims 1-6.

Claims 4-5, 13 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wright-Guccione-O’Toole combination in view of Ling et al. (Pub. No.: US 2009/0304167 A1 – IDS; hereinafter Ling).
Regarding claim 4, Wright-Guccione-O’Toole combination discloses the method according to claim 2, wherein, before the establishing, by the mobile switching center, a call link between the first terminal and the second terminal, the method further comprises:
wherein the establishing a call link between the first terminal and the second terminal comprises: establishing the call link between the first terminal and the second terminal if the 
Wright-Guccione-O’Toole combination does not explicilty discloses sending, by the mobile switching center, the identity information of the user of the first terminal to an authentication device for authentication; and receiving an authentication message sent by the authentication device, wherein the authentication device is a device of the user of the second terminal; however, in a related and analogous art, Ling teaches this feature.
IN particular, Ling teaches using third party authentication system to validate the caller and response with the authentication message [Ling; ¶53-62]. It would have been obvious before the effective filing date of the claimed invention to modify Wright-Guccione-O’Toole combination in view of Ling to alternatively use third party authentication system with the motivation to outsource and reduce payload.

Regarding claim 5, Wright-Guccione-O’Toole-Ling combination discloses the method according to claim 4, wherein:
the sending, by the mobile switching center, the identity information of the user of the first terminal to an authentication device for authentication comprises:
sending, by the mobile switching center, the identity information of the user of the first terminal to a short message service center, wherein the short message service center generates a call request SMS message comprising the identity information and sends the call request SMS message to the device of the user of the second terminal (a message is send via SMS message to the recipient request for authenticating [Ling; ¶53-62]; and
the receiving an authentication message sent by the authentication device comprises:


	The requirement of claims 13, 19-20 is substantially the same as rejected claims 1-6.

Internet Communications
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http:ljwww.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Conclusion
	

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on (469) 295-9235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAO Q HO/Primary Examiner, Art Unit 2432